         Case 1:18-cv-02921-JMF Document 625 Filed 07/11/19 Page 1 of 2



July 11, 2019

The Honorable Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:      Plaintiffs’ Request for an Enlargement of Pages in State of New York, et al. v.
                U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman,

        Pursuant to Paragraphs 1(A) and 3(D) of this Court’s Individual Rules and Practices,
Plaintiffs write to respectfully request a ten-page enlargement of the page limit for Plaintiffs’
forthcoming motion for sanctions and other relief.

       By Order dated June 5, 2019, the Court authorized Plaintiffs to file a “motion for
sanctions or other relief (including any request for discovery)” by July 12, 2019. Docket No.
605. While the Court’s Individual Rules provide that Memoranda of Law are typically limited to
25 pages, Plaintiffs anticipate that additional pages are necessary in order to fully outline the
relevant legal standards, the complicated factual and procedural history, and relief requested.
Defendants do not oppose this request.


                                       Respectfully submitted,

                                       LETITIA JAMES
                                       Attorney General of the State of New York

                                       By: /s/ Elena Goldstein
                                       Elena Goldstein, Acting Bureau Chief, Civil Rights Bureau
                                       Matthew Colangelo, Chief Counsel for Federal Initiatives
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6021
                                       elena.goldstein@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs


 Dale Ho                                           Andrew Bauer
 American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
 125 Broad St.                                     250 West 55th Street
 New York, NY 10004                                New York, NY 10019-9710
 (212) 549-2693                                    (212) 836-7669
 dho@aclu.org                                      Andrew.Bauer@arnoldporter.com
       Case 1:18-cv-02921-JMF Document 625 Filed 07/11/19 Page 2 of 2




Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org

                                          Attorneys for the NYIC Plaintiffs
